 

Exhibit 10.1

 



AMENDMENT NO. 2 TO
SECURITIES PURCHASE AGREEMENT



 

This AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT, dated as of August 1,
2014 (this “Amendment”), is entered into by and among RCS Capital Corporation, a
Delaware corporation (the “Company”), RCAP Holdings, LLC, a Delaware limited
liability company (“Parent”) and each investor identified on the signature pages
hereto (collectively, and together with the Company and Parent, the “Parties”).

 

WHEREAS, on April 29, 2014, the Parties entered into a Securities Purchase
Agreement (the “SPA”);

 

WHEREAS, on June 10, 2014, the Parties entered into Amendment No. 1 to the SPA;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree to the following:

 

1.Section 8.2(f) of the SPA is hereby amended and restated in its entirety as
follows:

 

“(i) In the manner required by each Trading Market, prepare and file with such
Trading Market an additional shares listing application (or applications)
covering all of the Purchased Common Shares and shares of Common Stock issuable
upon conversion of the Convertible Securities; (ii) take all steps necessary to
cause such Purchased Common Shares and shares of Common Stock issuable upon
conversion of the Convertible Securities to be approved for listing on each
Trading Market as soon as possible thereafter; (iii) provide to each Investor
evidence of such listing; and (iv) except as a result of events provided for in
Section 8.1(c), during the Effectiveness Period, maintain the listing of such
Purchased Common Shares and shares of Common Stock issuable upon conversion of
the Convertible Securities on each such Trading Market or another Eligible
Market.”

 

2.Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the SPA, and except as amended hereby the
SPA is confirmed in all respects and remains in full force and effect. The SPA
and this Amendment constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior negotiations,
representations or agreements relating thereto, whether written or oral. No
amendment or modification of this Amendment shall be valid or binding upon the
parties unless in writing and signed by the Parties.

 

3.The Parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. This Amendment shall be governed by the laws of the State
of New York, without regard to the choice of law principles thereof.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 

 

RCS Capital Corporation

 

 

By: /s/ William M. Kahane               
Name: William M. Kahane

Title: Chief Executive Officer

 

 

 

RCAP Holdings, LLC

 

 

By: /s/ Nicholas S. Schorsch           
Name: Nicholas S. Schorsch

Title: Manager

 

 

 

 

 



[Signature Page to Amendment No. 2 to Securities Purchase Agreement]



 

 

 



 

LUXOR CAPITAL GROUP, LP

 



By /s/ Noris Nissim        

Name: Noris Nissim
Title:   General Counsel

     Luxor Capital Group, LP
     Investment Manager

 

 

Luxor Capital Partners Offshore Master Fund, LP

 

By /s/ Noris Nissim         

Name: Noris Nissim
Title:   General Counsel

     Luxor Capital Group, LP
     Investment Manager

 

 

Luxor Spectrum Offshore Master Fund, LP

 

By /s/ Noris Nissim         

Name: Noris Nissim
Title:   General Counsel

     Luxor Capital Group, LP
     Investment Manager

 

 

Luxor Wavefront, LP

 

By /s/ Noris Nissim         

Name: Noris Nissim
Title:   General Counsel

     Luxor Capital Group, LP
     Investment Manager

 

 

OC 19 Master Fund, L.P.-LCG

 

By /s/ Noris Nissim         

Name: Noris Nissim
Title:   General Counsel

     Luxor Capital Group, LP
     Investment Manager

 

 

 

 

 



[Signature Page to Amendment No. 2 to Securities Purchase Agreement]



 



 

